Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/25/2022. Claims 1-16 are presently pending and are presented for examination. Claim 15 is canceled.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Regarding arguments to independent claims 1, 8 and 11.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Konrardy discloses rerouting of a vehicle due to some malfunction, at least see Konrardy Fig. 6. Konrardy additionally discloses that a vehicle may continue operation, if it is determined that the vehicle is still operational, at lease see Fig. 4A Char. 416. Joyce discloses “and a control unit communicable with the memory, the control unit being configured to: determine, upon execution of the autonomous driving, whether it is necessary to update a primary scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the primary scheduled travel route;” (See Joyce [0013] disclosing considering data from the vehicle and additional data to quantify a risk associated with continuing to an original destination with an original route, and determining an alternative route.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Joyce, to incorporate a limitation of rerouting a vehicle to an original destination due to both a failure of a vehicle and road conditions. Doing so would advantageously provide a method of addressing a situation where an autonomous vehicle cannot travel on a previously scheduled route, by preventing an unnecessary cancelation of a trip prior to an autonomous vehicle arriving at a planned destination through vehicle rerouting due to risks associated with a primary scheduled travel route.
Joyce discloses “predetermined priorities are previously assigned to the respective executable driving operations of the autonomous vehicle;” (See Joyce [0007] “The vehicle 12 computer 20 may further determine a risk associated with the failure mode and transmit the determined risk of the failure code to the remote server 14. The risk associated with a failure mode, as used herein means a likelihood that the failure mode may result in a collision or vehicle breakdown.”). Joyce discloses that a risk may be associated with a failure mode of the vehicle. The failure mode corresponding to executable driving operations of the vehicle, and the driving operations having some prioritization threshold, at least see [0032] “For example, the server 14 may collect data related to the failure mode for the vehicle 12. As an example, the failure mode may be a failure of a wheel speed sensor. The server 14 may determine that alternate methods for determining wheel speed are available in the vehicle 12, and that the risk of the alternate methods failing are below a threshold, and accordingly, acceptable. Based on this determination, the server 14 may be programmed to authorize the vehicle 12 to continue to the destination.”. Also see [0054] disclosing risks or priorities associated with different driving functions. 
Joyce discloses “combine, to each of the points of each of the extracted plural travel route candidates, a selected one of the executable driving operations of the autonomous vehicle;” (See Joyce [0012] “Further, the data may include weighting factors that indicate dependencies of failure modes on environmental conditions, such as precipitation, ambient temperature, traffic density, age of components in a back-up system, etc. For example, a likelihood that a particular component may fail may increase when the ambient temperature is high and may further increase when traffic volumes are high, causing the vehicle to sit still in high heat for extended periods of time.”). Joyce further discloses that the failure mode and route data may be considered in combination to determine an alternative route, and provides examples of one executable driving operation of the vehicle such as degraded wheel speed data, corresponding to candidate routes, see for example [0035] “Following the example above, the server 14 may determine, e.g., that wet conditions may degrade the data from alternate sources of wheel speed data. The server 14 may further determine that rain is expected along the original route during a vehicle 12 trip, and no rain is expected along an alternative route. Based on the failure mode, and the expected weather conditions, the server 14 may authorize the vehicle 12 to continue to the destination, and, instruct the vehicle 12 to proceed along the alternate route where no rain is expected.”
Joyce discloses “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route in all the extracted plural travel route candidates.” (See Joyce [0013] “Based on the data received from the vehicle 12, and the additional data, the server 14 may determine a risk associated with continuing to the destination. Based, for example, on the risk being within a range of risk, the server 14 wirelessly transmits an instruction to the vehicle 12 to continue to the destination. The range may be a defined as a risk below a threshold. Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”). Joyce discloses considering the failure mode of the vehicle and thus the executable driving operations of the vehicle, those operations having a threshold risk or priority as per [0054], and further discloses that the failure mode and route data may be considered in combination, at least see [0071], Table 1, for example. The combination of data, with the risks associated with the diving operations of the vehicle, are evaluated to determine an alterative route, see for example [0078]-[0079] “However, additional data available to the server 14 may indicate that the weather along an alternate route is dry, and the traffic volume is low. The alternate route may also be 90 miles long. For the alternate route, the weighted risk level can be determined to be 0.4*0.9*1*1*1=0.36. The weighted risk level for the alternate route (0.36) is less than the weighted risk level along the originally planned route (0.9). Further, the weighted severity along the alternate route (0.0.36) is less than the risk level threshold (0.7). Based on these determinations, the server 14 determines that the vehicle 12 can continue to the destination along the alternate route.” The selected route having the lowest possible risk and therefore highest priority.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664